Title: From John Adams to the President of Congress, 15 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam June 15th. 1781

The long expected Courier has at last arrived at the Hague from Petersbourg. The Contents of his dispatches are not publick, but all hopes of immediate assistance from the armed Neutrality seem to be dissipated. The Question now is what is to be done next. Some are for Alliances with the House of Bourbon and America: but a thousand fears arise.
France, the Emperor and the Republick have Provinces so intermixed together in Brabant and Flanders, that it is supposed the Emperor would be much alarmed at an Alliance between France and Holland, lest they should soon agree to divide his Provinces between them. The People in these Provinces would it is supposed have no Objection. They all speak the French Language, are of the same Religion, and the Policy of France in governing conquered Provinces according to their ancient Usages, and with great Moderation, has taken away all aversion to a Change of Masters. Some People think, that an Alliance between France and Holland would occasion a general War. This I think would be a benefit to America, although Philanthropy would wish to prevent the further effusion of human Blood.
I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant

John Adams

